EXHIBIT 10.3

Amendments to Senior Secured Bridge Promissory Notes and related security
agreements dated September 25, 2013 by and among Bioject Medical Technologies
Inc. (the “Corporation”), Bioject Inc. (the “Subsidiary”), the Purchasers and
the Purchaser (as defined below).

Edward Flynn, Albert Hansen, Mark Logomasini and Richard Richieri (together, the
“Purchasers”), the holders of the Corporation’s $310,000 Senior Secured Bridge
Promissory Notes dated July 16, 2013, and Mark Logomasini (the “Purchaser”), the
holder of the Corporation’s $120,000 Senior Secured Bridge Promissory Note dated
August 28, 2013, agree that in exchange for the interest rate of the foregoing
notes increasing to 15% as of the date hereof, that all their rights and the
references to the vial adapter device of the Purchasers and the Purchaser
pursuant to and contained in (a) the foregoing notes, (b) the Security
Agreements dated July 16, 2013 by and among the Corporation, the Subsidiary and
the Purchasers and (c) the Security Agreement dated August 28, 2013 by and among
the Corporation, the Subsidiary and the Purchaser, are hereby released and
deleted and the following patents of the Subsidiary listed on Exhibit A, Part 2,
Schedule B to the foregoing security agreements are hereby deleted therefrom:

 

Title

   # of
Claims    Country    Issue
Date    Patent/TM
#      Term/Exp
date

Medication Vial/Syringe Liquid-Transfer Apparatus

   10    USA    4/13/1999      5,893,397       1/12/2016

Medication Vial/Syringe Liquid-Transfer Apparatus

   23    Japan    2/16/2007      3916713       12/24/2016

Medication Vial/Syringe Liquid-Transfer Apparatus

   13    Europe
(AT, BE,
CH, DE,
DK, ES,
FI, FR,
GB, GR,
IE, IT, LI,
LU, MC,
NL, PT,
SE)    5/21/2003      783879       12/20/2016

Medication Vial/Syringe Liquid-Transfer Apparatus

   23    Canada    6/27/2000      2,192,623       12/11/2016

 

1



--------------------------------------------------------------------------------

Agreed as of the date first set forth above:

 

Bioject Medical Technologies Inc. By:  

/s/ Christine M. Farrell

Christine M. Farrell, Vice President of Finance Bioject Inc. By:  

/s/ Christine M. Farrell

Christine M. Farrell, Vice President of Finance

/s/ Edward Flynn

Edward Flynn

/s/ Albert Hansen

Albert Hansen

/s/ Mark Logomasini

Mark Logomasini

/s/ Richard Richieri

Richard Richieri

 

2